Citation Nr: 1225645	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claim.

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.   The Board remanded the case for additional development in September 2011.

In April 2012, the Veteran submitted claims for an increased rating for his low back disorder and hearing loss.  THESE MATTERS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative joint disease of the hips was incurred in military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the bilateral hips have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for a bilateral hip disorder.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran seeks entitlement to service connection for a bilateral hip condition, to include as secondary to his service-connected back disability.  He testified in May 2011 that he has had problems with his hips since his discharge from service and that his problems all began with his back, which was injured in service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Additionally, under 38 C.F.R. § 3.303(b), the second and third elements can also be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability and where aggravation of a non-service connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is also competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature and to the manifestations of a chronic condition or continuity of symptomatology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency of the statement or testimony, consistency with the other evidence of record, the demeanor of the witness during oral testimony, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) are absent for complaints, treatment or findings referable to a hip condition or hip injury.  However, he was treated for back symptoms sustained in an automobile accident, diagnosed as sacrospinatis spasm.   The Veteran is service connected for spondylosis deformans.  

In December 2007 and January 2008 statements, Vincent Vacca, M.D. reported that the Veteran had complained of hip pain and that he had been involved in a motor vehicle accident (MVA) while serving in the army which could have resulted in an old injury.  Dr. Vacca stated that degenerative disease may be the result of this old injury. 

In another January 2008 statement, Dr. Vacca reported that the Veteran's hip disease was likely aggravated by the old injuries, contributing to his disability, and that it was likely that the old injuries had facilitated degenerative arthritic changes. 

The Veteran was afforded a VA examination in March 2008.  The examiner stated that evaluation of the hips did not rise to a level of diagnosis; however, x-rays showed some degenerative changes in the hips.  In a contemporaneous addendum, the physician reported that the Veteran reported no difficulty with his hips.  It was stated that it did not appear that the Veteran had a bilateral hip condition, and that it would resort to speculation to state that the back problem contribute to difficulty with the hips.  The examiner stated that he had not seen anything resembling that in his medical practice, but he would defer to any orthopedic opinion that would state so and give any rationale. 

In December 2009 and July 2010 statements, Peter Pizzarello, M.D. stated that the Veteran had degenerative arthritis of the both hips that was secondary to a traumatic event while in the military in 1962. 

In a March 2009 statement, a VA nurse practitioner, after review of the claims folder, stated that there was no evidence of a hip injury in service and that the Veteran had a bilateral hip degenerative joint condition that was less likely as not related to his military service.  Under normal circumstances, the Board may assume the competency of any VA medical examiner, including nurse practitioners.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  In this case, however, as the March 2008 VA examiner specifically indicated that he would defer to any orthopedic opinion on the matter, the opinion requested by the RO in February 2009 should have come from a specialist in orthopedics.  Thus, the Board remanded the case in September 2011 to schedule the Veteran for a VA examination conducted by a specialist in orthopedics.  

In October 2011, a VA examination for a hip and thigh condition was performed by a nurse practitioner rather than a specialist in orthopedics.  In any event, the examiner reported that the Veteran's claims folder was reviewed.  The examiner concluded that the Veteran's hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She further stated that the Veteran's bilateral hip condition was less than likely as not a result of his back condition that occurred during a MVA in service, and that the Veteran had chronic pain from his lower back and due to compensation he had increased wear and tear on his hips.    

The Veteran has a present bilateral hip disability as the medical evidence shows a diagnosis of degenerative joint disease.  The evidence also establishes a hip injury in service.  The Veteran has consistently asserted that he has had problems with his hips since his in-service MVA.  His statements are credible as they are facially plausible and internally consistent.  Lastly, the evidence also shows a causal relationship between the in-service injury and the currently diagnosed degenerative joint disease of the hips.  Peter Pizzarello, M.D. has stated that the Veteran has degenerative arthritis of the both hips that is secondary to the traumatic event while in the military in 1962.  Although the October 2011 VA examiner stated that the Veteran's hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, she additionally indicated that the Veteran had chronic pain from his lower back and due to compensation he had increased wear and tear on his hips, thus supporting his claim on a secondary basis.  38 C.F.R. § 3.310.  In resolving doubt in the Veteran's favor, the Board finds that his bilateral hip disorder was incurred during active service and that his claim for service connection is granted.    


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral hips is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


